UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-7905


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RAFAEL PARADA-MENDOZA, a/k/a Cheve, a/k/a Chevi, a/k/a Cheby,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Liam O’Grady, District Judge.
(1:08-cr-00132-LO-2; 1:13-cv-00603-LO)


Submitted:   June 29, 2015                  Decided:   July 9, 2015


Before WILKINSON, SHEDD, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rafael Parada-Mendoza, Appellant Pro Se. Inayat Delawala, Jonathan
Leo Fahey, Jeanine Linehan, Assistant United States Attorneys,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Rafael Parada-Mendoza seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.      The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.   28 U.S.C. § 2253(c)(1)(B) (2012).   A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”          28 U.S.C.

§ 2253(c)(2) (2012).   When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment

of the constitutional claims is debatable or wrong.         Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003).   When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states a debatable claim of the denial of a constitutional right.

Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Parada-Mendoza has not made the requisite showing.   Accordingly, we

deny the motion for a certificate of appealability and dismiss the

appeal.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                           DISMISSED

                                  2